Citation Nr: 0942390	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  06-33 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD); schizoaffective disorder; and paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1978 to 
February 1979 and from May 1979 to October 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The Veteran was scheduled for a Travel Board Hearing in 
August 2007.  The Veteran was notified of this hearing at his 
address of record in June 2007.  However, he failed to 
appear.  Under the applicable regulation, if an appellant 
fails to appear for a scheduled hearing and a request for 
postponement has not been received and granted, the case will 
be processed as though the request for a hearing had been 
withdrawn.  38 C.F.R. § 20.702(d) (2009).  Accordingly, the 
Veteran's request for a hearing is considered withdrawn.

The Veteran filed a claim for entitlement to service 
connection for PTSD in December 2004.  The Board notes, 
however, that the United States Court of Appeals for Veterans 
Claims (Court) has held that a claimant without medical 
expertise cannot be expected to precisely delineate the 
diagnosis of his mental illness.  Clemons v. Shinseki, 23 
Vet. App. 1, 4-5 (2009).  As the Veteran files a claim for 
the affliction his mental condition, whatever that is, causes 
him, VA must construe the claim to include any and all of the 
Veteran's currently diagnosed psychiatric disabilities.  Id.  
The medical evidence of record indicates that the Veteran was 
diagnosed with schizoaffective disorder in 1993 and paranoid 
schizophrenia in 2004.  Therefore, the Board has 
recharacterized the issue on appeal as indicated above to 
include these disorders in addition to PTSD.

The issue on appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Veteran seeks to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder.  
Unfortunately, appellate review of the Veteran's claim at 
this time would be premature.  Although the Board sincerely 
regrets the additional delay, a remand in this matter is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

A review of the claims file reveals that in a June 1999 RO 
rating decision, the Veteran was denied entitlement to 
service connection for schizoaffective disorder because there 
was no nexus between that disorder and the Veteran's service.  
The Veteran failed to perfect an appeal with respect to this 
rating decision.  The decision thus is final based on the 
evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2009).  
In order for VA to readjudicate a final decision disallowing 
a claim, the claimant must submit new and material evidence 
to reopen the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

While it appears that the RO reopened the Veteran's claim and 
considered the issue of service connection for a psychiatric 
disorder on the merits, the Board, in the first instance, 
must rule on the matter of reopening a claim.  Because 
reopening is jurisdictional, the Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001), and Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  The Board has determined that in order for the 
Veteran to receive VA consideration of his recharacterized 
claim encompassing schizoaffective disorder, he first must 
submit relevant new and material evidence to reopen his 
disallowed 1999 claim.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court clarified VA's duty to notify in the 
context of claims to reopen a claim of entitlement to service 
connection.  With respect to such claims, VA must inform a 
claimant of the bases for the prior denial of the claim and 
notify him both of the evidence and information necessary to 
reopen the claim and establish entitlement to service 
connection, particularly with respect to those elements found 
insufficient in the previous denial.  The Board finds that in 
this case the duty to notify has not been satisfied.  The 
Veteran was notified by letter dated January 2005 of the 
evidence and information necessary to establish entitlement 
to service connection for PTSD or any other psychological 
disorder.  However, he never was informed of the bases for 
the prior denial of his claim of entitlement to service 
connection for schizoaffective disorder or notified of the 
evidence and information necessary to reopen this claim.  A 
remand thus is necessary so that the Veteran may be issued 
fully complaint notice.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a letter 
that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b), and Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The 
letter should explain what information 
and (medical and lay) evidence and 
information is necessary to reopen the 
Veteran's claim.  The letter also must 
state the basis of the prior denial 
(June 1999) and indicate what (medical 
and lay) evidence not previously 
provided is necessary to substantiate 
that element or elements required to 
establish service connection that were 
found insufficient.  It should indicate 
which portion of the evidence, if any, 
is to be provided by the Veteran and 
which portion, if any, VA will attempt 
to obtain on his behalf.

2.  Review the Veteran's claims file and 
undertake any additional development 
indicated, to include, if deemed 
necessary, a VA Compensation and Pension 
examination.

3.  Thereafter, readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal is not granted, the Veteran 
and his representative should be 
provided with a supplemental statement 
of the case and be afforded a 
reasonable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


